United States Court of Appeals
                     For the First Circuit


No. 07-1024

                     HORVING RAMOS-SANTIAGO,

                      Plaintiff, Appellant,

                               v.

                     UNITED PARCEL SERVICE,

                      Defendant, Appellee.



                          ERRATA SHEET


     The opinion of this Court issued on April 24, 2008 is
amended as follows:

     On page 7, line 4: Substitute "an authorized strike" with
"an unauthorized strike."